Case 3:21-cv-00032-KHJ-MTP Document 1 Filed 01/15/21 Page 1 of 17

  
 

 

SOUTHERN DISTRICT OF MI ISSIPPI
F

  
  
 

JAN 15 2021

ARTHUR JOHNSTON
oe DEPUTY

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF MISSISSIPPI

  

BY

  

EMMERICH NEWSPAPERS, PLAINTIFF
INCORPORATED
CAUSE NO. A: Al-cv3Aa Ki4JS-MTP
V.
DEFENDANT

PARTICLE MEDIA, INC. D/B/A NEWS
BREAK and JOHN DOES 1 - 10

COMPLAINT
JURY TRIAL DEMANDED

COMES NOW Plaintiff EMMERICH NEWSPAPERS, INCORPORATED (“Emmerich
Newspapers” or “Emmerich”) by and through its attorney Wilson Carroll, PLLC, who files its
complaint against Defendant PARTICLE MEDIA, INC. d/b/a News Break (“Particle Media”) and
certain as-yet-unknown co-conspirators and Co-Defendants (JOHN DOES 1-10) seeking
compensatory and punitive damages, along with injunctive relief, for copyright infringement and
related state law claims. In suppoit Emmerich Newspapers would show the following:

| NATURE OF THE ACTION

1. This action seeks to recover damages that Emmerich Newspapers has suffered and
to prevent irreparable harm arising from Particle Media’s continued willful infringement of
Emmerich Newspapers’ copyrights. Particle Media uses web crawlers and artificial intelligence
(“AI”) to systematically steal Emmerich Newspapers’ stories and articles from its websites’, strip
out the ads and republish them in toto on Particle Media’s own “News Break” web application

(“app”) surrounded by its own ads.

 

* Emmerich Newspapers owns and operates 19 daily and weekly newspapers in Mississippi, Louisiana and
Arkansas, each of which maintains a website where news stories, articles and opinion pieces are also published. A
complete list of subsidiaries and websites is set forth in paragraph 11, infra.
Case 3:21-cv-00032-KHJ-MTP Document1 Filed 01/15/21 Page 2 of 17

2h This parasitic business model makes no pretense of transforming the stolen news
stories in any manner which might constitute fair use. Particle Media simply copies and republishes
the entire story verbatim. It makes money by substituting its own ads for the original ones, directly
competing with Emmerich Newspapers for ad revenue. And it does all of this in blatant disregard
for the copyrights held by Emmerich Newspapers, which bears the substantial cost and does the
hard work generating the TT Like any parasite, Particle Media cares nothing for the long term
health of the host on which it feeds, and by stealing stories and ad revenues it is contributing to the
death of the local newspaper industry.

3. Contrary to its dishonest public statements, Particle Media makes absolutely no
effort to obtain the consent of the local publisher nor does it offer any compensation for the stolen
work product. And it makes no difference whether the articles in question are open for public view
or hidden behind paywalls - Particle S83 them all.

4. Particle Media is not a search engine and makes no effort to drive traffic to the
websites where the articles originate. Indeed, by publishing the complete article on its own app it
makes a visit to the originating website entirely unnecessary.

PARTIES

5. Plaintiff Emmerich Newspapers, Incorporated is a ‘Mississippi corporation
headquartered at 246 Briarwood Dr. Suite 101, Jackson, MS 39236.

6. Defendant Particle Media, Inc. d/b/a News Break is a Delaware corporation with
headquarters at 2350 Mission College Boulevard, Santa Clara, California 95054. It may be served
with process on its registered agent, Corporation Service Company (d/b/a in California as CSC -

Lawyers Incorporating Service), 2710 Gateway Oaks Drive, Ste. 150N, Sacramento, CA 95833. °
Case 3:21-cv-00032-KHJ-MTP Document 1 Filed 01/15/21 Page 3 of 17

as Defendants John Does 1-10 are as yet unidentified co-conspirators, advertising
firms or investors who, directly or indirectly, aided, abetted and assisted Particle Media in carrying
out the wrongful acts complained of herein. ,

| JURISDICTION AND VENUE

8. This Couit has jurisdiction over the subject matter of this action pursuant to (a) 28
U.S.C. §1331; (b) 28 U.S.C. §1332, in that this is an action between citizens of different states and
the amount in controversy exceeds $75,000, exclusive of interest and costs; (c) 28 U.S.C. §1338;
and (d) 28 U.S.C. §1367.

9. Venue is proper in this District pursuant to 28 U.S.C. §81391 and 1400(a).

10. This Court. has personal jurisdiction over the Defendant pursuant to Fed. R. Civ.
Proc. 4(k)(1)(A) because Defendant does business in this district and state and Defendant sipbtles
and transmits, or offers to supply and transmit, the News Break service to clients and potential
clients in this district and state. it also has sender jurisdiction over Plaintiff’s state law claims
because Defendant committed a tort, in whole or in part, in this district and state.

FACTUAL BACKGROUND

A. EMMERICH NEWSPAPERS, INCORPORATED

11. Emmerich Newspapers, Incorporated is the largest privately owned newspaper chain
in Mississippi, with additional newspapers in Louisiana and Arkansas. It owns the following
companies: J.O. Emmerich & Associates, Inc. which publishes the Enterprise-Journal in McComb,
Mississippi; Delta Democrat Publishing, Inc. which publishes the Delta Democrat Times in
Greenville, Mississippi; Commonwealth Publishing, Inc. which publishes the Greenwood
Commonwealth in Greenwood, Mississippi; Delta Press Publishing, Inc. which publishes the

Clarksdale Press Register in Clarksdale, Mississippi; Marion Publishing, Inc. which publishes the

Columbian-Progress in Columbia, Mississippi; Yazoo Newspaper, Inc. which publishes the Yazoo
Case 3:21-cv-00032-KHJ-MTP Document1 Filed 01/15/21 Page 4 of 17

Herald in Yazoo City, Mississippi; Sunland Publishing, Inc. which publishes the Northside Sun in
Jackson, Mississippi; Simpson Publishing, Inc. which publishes the Magee Courier in Magee,
Mississippi and the Simpson County News; Montgomery Publishing, Inc. which publishes the
Winona Times in Winona, Mississippi and the Carrollton Conservative in Carrollton, Mississippi;
Franklinton Publishing, Inc. which publishes the Era-Leader in Franklinton, Louisiana; Charleston
Publishing, Inc. which publishes the Charleston Sun-Sentinel in Charleson, Mississippi; the Clarion
Publishing Company, Inc. which publishes the Dumas Clarion in Dumas, Arkansas; Scott
Publishing which publishes the Scott County Times in Forest, Mississippi; Clarke Publishing, which
publishes the Clarke County Tribune in Quitman, Mississippi; Hattiesburg Publishing, Inc. which
publishes the Pine Belt News in Hattiesburg, Mississippi; Tallulah Publishing, which publishes the
Madison Journal in Tallulah, Louisiana; Louisville Publishing, Inc. which publishers the Winston
County Journal in Louisville, Mississippi, the Webster Progress-Times and the Choctaw Plain
Dealer; and the Enterprise-Tocsin, Inc. in Indianola, Mississippi, Grenada Star, Inc which publishes
the Grenada Star; and Tate Record, Inc. which publishes the Tate Record in Senatobia, Mississippi.
In addition to daily, twice-weekly and weekly newspapers, these subsidiaries also publish
magazines, websites and phone books in many of their markets. The following websites owned by
Emmerich Newspapers are associated with the foregoing list of newspapers:

enterprise-journal.com

ddtonline.com

gwcommonwealth.com

pressregister.com

newtoncountyappeal.com

northsidesun.com

columbianprogress.com

yazooherald.net

simpsoncounty.ms

sctonline.net

hubcityspokes.com

redhillsmsnews.com

starherald.net
winonatimes.com
Case 3:21-cv-00032-KHJ-MTP Document1 Filed 01/15/21 Page 5 of 17

era-leader.com

enterprise-tocsin.com

tallahatchienews.ms

clarkecountytrib.com

dumasclarion.com

madisonjournal.com

signaturemagazine.ms

Emmerichtestserverl.com

12. In most of its markets Emmerich Newspapers is the only source of local news. It is
the only news outlet covering events at city hall and the county courthouse, and the only source of
breaking news of any sort. It is the only news outlet which publishes information about arrest
records and foreclosures. It is the Only news outlet covering local sports and graduation
ceremonies. It is the only source of local editorial content and the only news outlet covering local
births, weddings and deaths.

13. And they do it extremely well. Emmerich Newspapers every year wins more
editorial and advertising awards than any other newspaper company in the state. Typically,
Emmerich Newspapers publications win the general excellence award in every category in which
they compete. In a typical year, Emmerich Newspapers publications will win over 100 editorial and
advertising awards.

14, Like newspapers all over the country, Emmerich Newspapers has adapted to the
advent of the internet. It was one of the first publishers in Mississippi to develop online websites
for its newspaper content. and continues to lead the way in technical innovation. Every single
newspaper published by Emmerich Newspapers has a corresponding website which enables it to
update stories in real time and receive feedback from local readers in the comments section.

B. PARTICLE MEDIA, INC. D/B/A NEWS BREAK

15. Particle Media, Inc. designs and develops internet web applications. “The Company offers

news application [sic.] that provides personalized content, stories, local news, news digests, articles, and
Case 3:21-cv-00032-KHJ-MTP Document1 Filed 01/15/21 Page 6 of 17

offline access. Particle Media serves customers worldwide.’” Upon information and belief, “News
Break” is Particle Media’s most important and profitable app.

16. At Pinkert, Particle Media describes News Break as “the Nation's #1 Intelligent
Local News Platform. We connect and empower local users, local content creators, ‘and local
businesses at scale, helping people everywhere live safer, more vibrant, more truly connected

3

lives.”” It goes on to describe its remarkable growth:

Since its founding in 2015, News Break has grown by leaps and bounds. We are now the #1
news app on both iOS and Android in the United States. With 11M+ daily active users and
23M+ monthly users (data source: App Annie), we’re also ahead of all major news apps

such as The New York Times, The Washington Post, CNN, Yahoo News, SmartNews, and
Flipboard.

17, Particle Media falsely claims that its growth has been achieved through cooperation
with local publishers, suggesting that it has obtained permission to publish the stories it steals from
them -- “By forging close partnerships with thousands of local publishers and businesses around
the country, News Break’s priority is to help a new generation of readers find and engage with vital,
locally published content aiid information.” Id. (emphasis added). In fact, no such “partnership”
has ever been esuiilishied or proposed with Emmerich Newspapers nor, upon information and
belief, with any other local publisher whose articles are scooped up by Particle Media’s AI browser.
Far from cooperating, Particle Media directly and dishonestly competes with local publishers.

18. After downloading the News Break app new users are prompted to provide their
location information. This enables the app to precisely tailor the local news stories which “pop up.”
The user also has the option of smpanaiaa the universe of stories by adding additional localities of
interest. All of the stories which then appear have been culled from websites for news publishers

within the geographic areas defined by the user. News Break aggressively promotes these

 

; https://www.bloomberg.com/profile/company/ 1646627D:US ;
* https://www.linkedin.com/company/particle-media-inc-
Case 3:21-cv-00032-KHJ-MTP Document1 Filed 01/15/21 Page 7 of 17

purloined new stories by providing regular alerts on the user’s smartphone or tablet device, offering
appearing before any other apps have been opened.

19. When the reader clicks on an alert he is directed to the News Break app which
contains scores, if not hundreds, of locally produced news stories stolen by Particle Media. As the
user scrolls down he is presented (along with snippets of the local news stories) with a steady
stream of paid ads or sponsored content. This is how Particle Media makes its money. Upon
information and belief, these ads and paid content are tailored to the reader’s profile which has
been developed by either Google or another source, providing targeted marketing which is
unavailable to local publishers who choose not to use Google’s ad services -- a significant unfair
advantage for Particle Media.

20. Of critical importance, the snippet does not lead to the website of the local publisher
which generated the story in question. Instead, it leads to a facsimile of the story which has been
stolen and retrofitted by Particle Media, drabbilig all of the local news content while eliminating
most, if not all, of the local ads which are the lifeblood of the local publishers.

21. After reading the entire story on the News Break app, the reader has no reason at all
to click through to the website where the.story was originally posted and, while there, to see the ads
placed by Emmerich’s clients. Copies of typical News Break stories are attached as collective
Exhibit “A”, along with the original stories from Emmerich Newspaper websites, clearly
demonstrating the manner in which Plaintiff's ads are stripped away and replaced with Particle
Media’s ads. If allowed to continue, this business model will decimate the local news industry.

22. Particle Media performs no journalistic function at all. It does not take information
from Emmerich Newspapers’ stories and revise or incorporate that information into new articles of
its own creation. It merely copies 100% of Emmerich Newspapers’ content verbatim and serves that

content directly back to. Emmerich Newspapers’ own customers or potential new customers, only
Case 3:21-cv-00032-KHJ-MTP Document1 Filed 01/15/21 Page 8of17 .

without Emmerich’s ads. Particle Media: does not “break” news or extract breaking facts from the
articles it distributes.

23. News Break is not a search engine. It does not promote or improve access to any
complete, linked news story. The extent to which it takes and regurgitates copyrighted material is
vastly greater than that normally done by traditional search engines such as Google or Bing. News
Break does not prominently display a query feature and it doesn’t provide limited amounts of
copyrighted material in response. to queries. It provides the entire article which it actively
promotes, verbatim, negating any need for the reader to click through to the actual source of the
information. It does not transform the article in any way which would constitute fair use. Instead of
driving readers to the publishers’ websites, it acts as a substitute for those sites and hijacks readers
who would otherwise go there.

24. Particle Media competes directly with Emmerich Newspapers for advertising clients
and revenues. Ads for a number of Emmerich Newspapers’ advertising clients can be found on the
News Break app, but the reverie in such cases flows to Particle Media instead of to Emmerich
Newspapers. Emmerich Newspapers has lost advertisers to Particle Media as a direct eesalt of
Particle Media’s wrongful acts.

Cc. PARTICLE MEDIA’S INFRINGEMENT OF EMMERICH NEWSPAPERS’
COPYRIGHTS

251 All news stories published by Emmerich Newspapers are original works of
authorship subject to copyright protection. Emmerich Newspapers owns the copyright to all stories
published on its websites. As the copyrteht owner, Emmerich Newspapers has the exclusive right
to, inter alia, reproduce, distribute, display and/or prepare derivative works based on faze stories.

26. Emmerich Newspapers has filed for or obtained copyright registrations for the
articles listed below (the “Registered Articles”). Additional copyright registrations have been (or

are in the process of being) filed at the time of filing of this Complaint and will be incorporated
Case 3:21-cv-00032-KHJ-MTP Document1 Filed 01/15/21 Page 9 of 17

herein when the registrations are received. True and correct copies of the Registered Articles listed

below and their corresponding copyright registrations or applications are attached in collective

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Exhibit “A”.
Article igs, ‘
PDF # Date Website Headline

1 7/31/20 Windna: Times Carroll omy School District To Start
August 13

2 8/4/20 Greenwood Commonwealth | “County Will Pursue More Virus Aid”
“Some School Board Members Waiting To

3 8/4/20 Greenwood Comunanwedi Make Decision On Fall Sports Vote”

4 8/4/20 | Greenwood Commonwealth | “Pillow Grad Enjoys Job In AC Repair”

5 8/4/20 | McComb Enterprise Journal | PUI NEN Wate Billing Gysiem:To

6 8/4/20 | McComb Enterprise Journal | Uptown Mall Wants Downturn In Taxes

7 ai4720 | McComb Enterprise Journal | YE™S Hospitatzatioas Down, But Cases

Continue To Surge

8 7/31/20 Clarksdale Press Register Citizen Tip Leads To Drug Arrest

9 7/30/20 ‘Clarksdale Pres Regiaer MSU Extension Collecting Unsolicited
Seeds

10 7/27/20 Clarksdale Press Register Police Chase Ends In Felony Charges

What Are The Chances I Might Die From

11 8/4/20 Newton County Appeal This Virus?

2 7/31/20 Newton County Appeal ECCC Announces 2020 Cosmetology
Graduates

13 8/4/20 Newton County Appeal NCSD Sets Rules as Schools Reopen

. New Development Planned for Downtown
14 | 7780720 The Northside Sun Madison; To Include Retail, Offices, Dining
15 7/23/20 The Northside Sun Ranis and Tharp Nearied March 15 at

 

 

 

 

Reservoir

 

 
Case 3:21-cv-00032-KHJ-MTP Document1 Filed 01/15/21 Page 10 of 17

26. Particle Media willfully and intentionally stole each and every article listed above,
stripped out the ads, and republished them verbatim on its News Break app.

27s Particle Media's acts described above constitute willful infringement of Emmerich
Newspapers’ copyrights in the registered articles. Furthermore, through similar acts and —
Particle Media has infringed Emmerich Newspapers’ copyrights in other, unregistered stories
thousands of times. Particle Media's use of the articles is not fair use and inflicts significant harm on
Plaintiff’s market for its original works.

28. Particle Media’s infringing actions are continuing and will continue in the future
unless they are enjoined from stealing Emmerich Newspapers’ intellectual property.

CLAIMS FOR RELIEF
COUNT I - Copyright Infringement (17 U.S.C. §101 et seq.)

29. Emmerich Newspapers repeats and realleges each and every allegation above as if
fully set forth herein.

30. The Registered Articles are original, creative works and copyrightable subject matter
under the laws of the United States.

31. Emmerich Newspapers is the owner of valid copyrights in the Registered Articles, or
has applied for such awnenhin, and the Register of Copyrights has issued valid Certificates of
Registration as indicated in Exhibit “A”. To the extent registrations have been applied for but not
yet issued, it is indisputable that Emmerich is the copyright owner.

32. Emmerich Newspapers has complied in all respects with 17 U.S.C. §§101, et seq.,
and has secured, or is in the process of securing, the exclusive rights and privileges in and to the
copyrights in its news articles and stories.

33. By its actions alleged above Particle Media has infringed and will continue. to

infringe Emmerich Newspapers's copyrights in and relating to Emmerich Newspapers’ reporting

10
Case 3:21-cv-00032-KHJ-MTP Document1 Filed 01/15/21 Page 11 of 17°

and content by, inter alia, reproducing, distributing and publicly displaying such copyrighted work
without any authorization or other permission from Emmerich Newspapers. |

34. Particle Media's infringement of Emmerich Newspapers's copyrights has been
deliberate, willful and in utter disregard of Emmerich Newspapers' rights.

35. Upon information and belief, as a direct and proximate result of its wrongful
conduct, Particle Media has obtained benefits, including, but not limited to, ad revenues and
investments in the company to which Particle Media is not entitled.

36. As a direct and proximate result of Particle Media’s wrongful conduct, Emmerich
Newspapers has been substantially and irreparably harmed in an amount not readily capable of
determination. Unless restrained by this Court, Particle Media will cause further irreparable injury to
Emmerich Newspapers.

37. Emmerich Newspapers is entitled to injunctive relief enjoining Particle Media, its
agents and employees, and all persons acting in concert or participation with it, from engaging in
any further infringement of Fromerial Newspapers's copyrighted reporting and content.

38. Emmerich Newspapers is further entitled to recover from Particle Media the
damages, including attorneys' fees and costs, it has sustained and will sustain, and any gains, profits
and advantages obtained by Particle Media as a result of the acts of infringement alleged above. At
present, the amount of such damages, gains, profits and advantages cannot be fully ascertained by
Emmerich Newspapers, but will be established according to proof at trial. ,

39. Emmerich Newspapers is also entitled to recover statutory damages for Particle
Media’s willful infringement of its copyrights.

COUNT II - State Law Claim - Tortious Interference with Business Relationship

40. Emmerich Newspapers repeats and realleges each and every allegation above as if

fully set forth herein.

11
Case 3:21-cv-00032-KHJ-MTP Document1 Filed 01/15/21 Page 12 of 17

41. Particle Media willfully and intentionally interferes with the business relationship
existing between Emmerich Newspapers and its advertisers who pay ad revenues to Emmerich
based on the assurance that their ads, posted alongside articles in BuatiBiREh Newspaper
publications, will reach a certain guaranteed number of readers.

42. Particle Media willfully, fensantnlly and systematically deletes and removes the ads
which Emmerich’s clients pay to run alongside Emmerich’s articles, and replaces those ads with ads
placed by other businesses, some of whom have no relationship with Emmerich Newspapers and
some of whom actually compete with Emmerich’s advertisers. |

43. Particle Media willfully, intentionally and systematically poaches readers who would
otherwise view the ads placed by Emmerich’s advertiser’s on Emmerich’s websites. Once readers
have read an entire article on News Break, they have no reason to view the same article again on
Emmerich’s website. As result, Particle Media reduces the value of Emmerich’s ads by reducing
the number of actual or potential viewers, and cheats Emmerich’s advertisers out of the benefit of
their bargain. This directly reduces the incentive for advertisers to purchase ads in Emmerich
Newspapers.

44, Additionally, Particle Media accepts and runs ads by existing clients of Emmerich
Newspapers, with the unfair competitive advantage that such ads are strategically targeted to
viewers identified by Google (ora sre firm) as likely buyers. But for Particle Media’s wrongful
actions, such advertisers would continue to advertise with Emmerich Newspapers. Such advertisers
will have no reason or incentive to run ads with Emmerich Newspapers when they know their ads
can run in association with the same articles while being strategically targeted to receptive

consumers by Particle Media and the marketing firms which place ads on its app.

1
Case 3:21-cv-00032-KHJ-MTP Document 1 Filed 01/15/21 Page 13 of 17

45. Through. the illegal practices described above, Particle Media (and as yet
unidentified firms working with it) willfully and intentionally syphon ad revenues away from
Emmerich Newspapers into their oun pockets.

46, The acts of Particle Media were and are willful or malicious, and reflect gross sii
reckless disregard for the rights of Emmerich Newspapers, entitling Emmerich Newspapers to
actual and punitive damages.

COUNT III - State Law Claim - Civil Conspiracy

47, Binmerich Newspapers repeats and realleges each and every allegation above as if
fully set forth herein.

48. Particle Media acts in concert and conspiracy with as-yet-unknown third parties who
are paid to strategically market the purloined articles to other advertisers (or, in some cases, to
Emmerich’s own advertisers).

49, Particle Media regularly commits unlawful overt acts by repeatedly and
systematically violating Emmerich’s copyrights, and its co-conspirators aid and abet this unlawful
practice by assisting Particle Media in identifying and placing ads with other advertisers.

50. Particle Media’s anknowl co-conspirators have earned substantial profits from this
unlawful conspiracy and should be held jointly liable with Particle Media for the damages incurred
by Emmerich.

COUNT IV - State Law Claim - Unjust Enrichment

51. Emmerich Newspapers repeats and realleges each and every allegation above as if
fully set forth herein.

52. Emmerich Newspapers incurs substantial expense producing and distributing to

customers its premium daily and weekly up-to-the-minute news reporting and commentary.

13
Case 3:21-cv-00032-KHJ-MTP Document1 Filed 01/15/21 Page 14 of 17

53. The value of much of Emmerich Newspapers's product is time sensitive. Particle
Media, Inc. offers Emmerich Newspapers content to consumers before Emmerich Newspapers has
had a chance to fully distribute its content to its consumers through authorized sources.

54. Particle Media, Inc. is unjustly enriched by wilfully and intentionally procuring and
distributing Emmerich Newspapers’ valuable content to the same consumers that Emmerich
Newspapers target. Particle Media, Inc. wrongfully conveys the appearance that it is a legitimate
distributor of Emmerich Newspapers’ content, intentionally misleading consumers to believe that
there is a connection or association between Emmerich Newspapers and Particle Media, Inc. where
there is none.

55. If Particle Media, Inc. is allowed to continue its unlawful activities it will be unjustly
enriched and substantially reduce Emmerich Newspapers’ incentive and ability to produce new
content, jeopardizing both the quality and the quantity of premium news reporting available to
consumers.

56. Particle Media, Inc. has acted willfully, in bad faith, and without regard for
Emmerich Newspapers's rights.

57. Emmerich Newspapers has suffered and will continue to suffer immediate, severe,
and irreparable harm to its business and reputation. Emmerich Newspapers has no remedy at law
that will adequately address all of the past and continuing harm it has and will suffer as a result of
Particle Media, Inc.'s past and continuing. conduct.

COUNT VI - State Law Claim - Punitive Damages

58. Emmerich Newspapers repeats and realleges each and every allegation above as if
fully set forth herein.

59. Particle Media and its co-conspirators’ wrongful actions were willful, wanton and

justify the imposition of punitive damages under Mississippi law. They acted with actual malice,

14
Case 3:21-cv-00032-KHJ-MTP Document 1 Filed 01/15/21 Page 15 of 17

gross negligence which evidences a willful, wanton or reckless disregard for the safety ahd rights of
others, and/or committed actual fraud.
. PRAYER FOR RELIEF

WHEREFORE, Plaintiff ome Newspapers, Incorporated vesnestfully requests
judgment against Defendant Particle Media as follows:

A. Find that Particle Media has infringed Emmerich Newspapers's copyrights in the
Registered Articles;

B. Find a substantial likelihood that Particle Media will continue to infringe Emmerich
Newspapers's intellectual property unless enjoined from doing so;

Cc, Issue a preliminary and: permanent injunction enjoining Particle Media and its
agents, servants, employees, attorneys, successors and assigns, and all persons, firms arid
corporations acting in concert with it, from directly or indirectly infringing Emmerich Newspapers'
copyrights, including, but not limited to, reproducing, distributing or publicly displaying any of
Emmerich Newspapers' reporting or content in connection with any service offered by Particle
Media and from engaging in further acts of misappropriation, and from participating or assisting in
any such activity;

D. Order Particle Media 8 render a full and complete secon to Emmerich
Newspapers for Particle Media’s profits, gains, advantages or the value of the business
opportunities received from the foregoing acts of infringement;

E. Enter judgment for Emmerich Newspapers against Particle Media for all damages
suffered by Emmerich Newspapers and for any profit or gain by Particle Media attributable to

infringement of Emmerich Newspapers's intellectual property in amounts to be determined at trial;

15
Case 3:21-cv-00032-KHJ-MTP Document1 Filed 01/15/21 Page 16 of 17

EF Enter judgment for Emmerich Newspapers against Particle Media for statutory
damages based upon Particle Media’s willful acts of infringement pursuant to the Copyright Act, 17
U.S.C, § 101 et seq.;

G. Enter judgment for Emmerich Newspapers against Particle Media for punitive
damages in amounts to be determined at trial;

H. Award Emmerich Newspapers costs and disbursement of this action, including
reasonable attorneys’ — and costs pursuant to 17 U.S.C. §505;

I. Award Emmerich Newspapers pre-judgment and post-judgment interest, to the
fullest extent available, on the foregoing; and

J. Grant such other, further and different relief as the Court deems just and proper.

16
Case 3:21-cv-00032-KHJ-MTP Document1 Filed 01/15/21 Page 17 of 17

DEMAND FOR JURY TRIAL

Plaintiff Emmerich Newspapers demands a trial by j vy, on all issues so triable in this action.

RESPECTFULLY SUBMITTED, this the fs . day hase 2021.

EMMERICH wAWSPAPEH S$, INCORPORATED

BY: /s/ Wilson H. Carroll
Wilson H. Carroll (MSB#5894)

OF COUNSEL:

Wilson H. Carroll
WILSON CARROLL, PLLC
2506 Cherry Street
Vicksburg, Mississippi 39180
(601)953-6579
wilson@wilsoncarroll.com

17
